                   Case: 20-13482       Doc: 277       Filed: 12/14/20       Page: 1 of 4




                   IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                           WESTERN DISTRICT OF OKLAHOMA

    In Re:                                         )      Case No.: 20-13482
                                                   )      Chapter 11
    RHA STROUD, INC.,1                             )
         Debtor.
                                                   )      [Jointly Administered]
                                                   )
                                                   )
                  FP GROUP’S DESIGNATION OF DEPOSITION TESTIMONY OF
                                   COURTNEY BEIRNE

             Rural Hospital Acquisition, LLC (“RH Acquisition”), First Physicians Realty Group, LLC

(“FP Realty”), First Physicians Business Solutions, LLC (“FP Business”), First Physicians

Services, LLC (“FP Services”), First Physicians Resources, LLC (“FP Resources” and,

collectively with RH Acquisition, FP Realty, FP Business, and FP Services, the “FP Group”)

designate the following testimony of the deposition of Courtney Beirne, taken on December 11,

2020, for potential use at the Video Hearings set December 15, 2020:



         PAGE                 LINE                                   PAGE                   LINE

              6                 21              through                  7                   5

             50                 12              through                  51                  23

             52                 24              through                  55                  12

             61                  2              through                  61                  14

             78                  2              through                  78                  19

             95                 25              through                  96                  14



1
   The Debtors in these cases, along with the last four digits of their federal tax identification
numbers, are: RHA Stroud, Inc. (2635) and RHA Anadarko, Inc. (2528). The principal place of
business for the Debtors is 2308 Highway 66 West, Stroud, OK 74079 and 1002 East Central Blvd.
Anadarko, OK 73005, respectively.


                                                   1
           Case: 20-13482   Doc: 277   Filed: 12/14/20     Page: 2 of 4




      97             15            through               97               21

     144             22            through               145              19



December 14, 2020                      Respectfully submitted,

                                       By: s/ J. Clay Christensen_________
                                       J. Clay Christensen (OBA #11789)
                                       Jeffrey E. Tate (OBA # 17150)
                                       Jonathan M. Miles (OBA #31152)
                                       Brock Z. Pittman (OBA #32853)
                                       CHRISTENSEN LAW GROUP, P.L.L.C.
                                       3401 N.W. 63rd Street, Suite 600
                                       Oklahoma City, Oklahoma 73116
                                       Telephone: (405) 232-2020
                                       Facsimile: (405) 228-1113
                                       Clay@christensenlawgroup.com
                                       Jeffrey@christensenlawgroup.com
                                       Jon@christensenlawgroup.com
                                       Brock@christensenlawgroup.com

                                       Christopher Tayback (CA Bar No. 145532 –
                                       pro hac vice )
                                       Kristen Bird (CA Bar No. 192863 –
                                       pro hac vice )
                                       Eric D. Winston (CA Bar No. 202407 –
                                       pro hac vice )
                                       Jordan E. Alexander (CA Bar No. 305112;
                                       NY Bar No. 5300140 -
                                       pro hac vice)
                                       Kyly K. Batter (CA Bar No. 301803 –
                                       pro hac vice)
                                       QUINN EMANUEL URQUHART &
                                       SULLIVAN LLP
                                       865 S. Figueroa St., 10th Floor
                                       Los Angeles, California 90017
                                       Telephone: (213) 443-3000
                                       Facsimile: (213) 443-3100
                                       christophertayback@quinnemanuel.com
                                       kristenbird@quinnemanuel.com
                                       ericwinston@quinnemanuel.com
                                       jordanalexander@quinnemanuel.com
                                       kylebatter@quinnemanuel.com
Case: 20-13482   Doc: 277   Filed: 12/14/20    Page: 3 of 4




                            Attorneys for Creditors Rural Hospital
                            Acquisition, LLC, First Physicians Realty
                            Group, LLC, First Physicians Business
                            Solutions, LLC, First Physicians Services,
                            LLC, and First Physicians Resources, LLC
              Case: 20-13482        Doc: 277      Filed: 12/14/20     Page: 4 of 4




                                CERTIFICATE OF SERVICE
       This shall certify that on this 14th day of December, 2020, I electronically transmitted the
attached document to the Court Clerk using the CM/ECF System and transmittal of a Notice of
Electronic Filing to the counsel registered for ECF in this case.


                                                         /s/ J. Clay Christensen
                                                         J. Clay Christensen
